Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles A. Inko-Tariah appeals the dismissal of his complaint alleging violations of Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12131, et seq., Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and North Carolina’s Handicapped Persons Protection Act, N.C.G.S. § 168A-1, et seq. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Inko-Tariah v. Lappin, No. 5:05-ct-00585-H (E.D.N.C. filed Apr. 6, 2006 & entered Apr. 10, 2006; Jan. 30, 2007; Apr. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.